Exhibit 10.2

[offerlettermichaelhen_image1.jpg] Corporate Office & Distribution Center


May 12, 2015


Re: Offer of Employment


Dear Michael,


Congratulations! This letter will confirm that Tilly’s has offered you a Vice
President, Chief Financial Officer position in our Finance Department on the
following terms and conditions:


1.
Start Date. Unless otherwise agreed and contingent upon a successful completion
of our post-offer employment screening, you will join Tilly’s on Tuesday, May
26, 2015.



1.
Supervisor. Unless otherwise instructed, you will report to Daniel Griesemer,
President and Chief Executive Officer.



1.
Compensation. You will be paid an annual salary of $325,000.00. Your bi-weekly
earnings will be $12,500.00. You will be classified as a Salaried/Exempt
Employee.



1.
Stock/Options. 25,000 non-qualified stock options and 10,000 restricted stock
units (RSU’s) will be granted to you as of the first open window following your
start date of employment at Tilly’s. They will vest over a four (4) year period
and have a strike price/exercise price/grant price which will match the closing
price of Tilly’s, Inc. stock on the open window date. The terms of the stock
options are set forth in Tilly’s 2013 Equity and Incentive Plan.



2.
Vacation. You will be accruing vacation at a rate of twenty (20) calendar days
per year. Vacation begins accruing from the first payroll period.



1.
Benefits.    Eligibility to enroll in Tilly’s Medical Benefits Program will take
effect on the first of the month following one complete calendar month of
employment.



1.
Bonus.    You will be eligible for our Annual Bonus Plan payable in 2016. Please
refer to the attached 2015 Bonus Plan for details.



1.
At-will employment. Your employment is at-will. Therefore, you may leave your
employment at any time and Tilly’s may transfer, reassign, suspend, demote or
terminate your employment, at any time, for any reason, with or without cause,
and with or without notice.



1.
Non-solicitation. At Tilly's you will have access to confidential information
about Tilly's employees. During your employment and for one year thereafter, you
will not, whether for your own account or for any business organization,
encourage or solicit any Tilly's employee to leave Tilly's employment. You
acknowledge that violating this provision will cause Tilly's irreparable harm
that cannot be compensated by monetary damages alone, and that an injunction is
an appropriate provisional remedy.






--------------------------------------------------------------------------------



This letter contains the entire agreement with respect to the terms of your
employment. It supersedes any and all other agreements, either oral or in
writing, with respect to the employment relationship. You and Tilly’s
acknowledge and agree that no representations, inducements, promises or
agreements, oral or otherwise, have been made between you and Tilly’s, or anyone
acting on behalf of you or Tilly’s, which are not included in this letter. You
and Tilly’s acknowledge and agree that no other agreement, statement or promise
not included in this letter shall be valid or binding. The terms of your
employment, as set out in this letter, may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
both you and Tilly's CEO and Vice President of Human Resources.


If you accept our offer of employment on the terms and conditions set forth in
this letter, please initial each page, sign where indicated and return the
original of this letter to us, you may retain the document marked “Confidential
Copy” for your records.


Sincerely yours,


/s/ Daniel Griesemer
Daniel Griesemer
President & CEO
Tilly’s


Accepted:
/s/ Michael Henry
Signature
Michael Henry
Printed Name
May 19, 2015
Date































